Citation Nr: 0707470	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-16 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for fibromyalgia.  In June 2006, the 
veteran testified before the Board at a hearing that was held 
at the RO.  In November 2006, the Board obtained the opinion 
of a specialist in relation to the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

It appears that additional VA records are outstanding.  In a 
statement received from the veteran in February 2007, the 
veteran reported that in January 2007 she had undergone a 
surgical procedure on her cervical spine at the Naval 
Hospital in Portsmouth, Virginia.  The veteran stated that 
the associated records were pertinent to her claim, and 
requested that they be obtained and reviewed by the regional 
office in the first instance.  Because VA is on notice that 
there are additional records that may be applicable to the 
veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and an 
additional attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records associated 
with the January 2007 cervical spine 
surgery from the Naval Hospital in 
Portsmouth, Virginia.  If these records 
are no longer on file, a request should 
be made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Then, readjudicate the veteran's 
claim for service connection for 
fibromyalgia.  If any decision remains 
adverse to the veteran, provide the 
veteran and her representative with a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

